Case: 13-60293      Document: 00512877053         Page: 1    Date Filed: 12/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-60293
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
CECILIO MENDEZ MENDEZ,                                                  December 19, 2014
                                                                           Lyle W. Cayce
                                                 Petitioner                     Clerk
v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent




                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A037-001-280


Before REAVLEY, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The Order of the Board of Immigration Appeals is reviewed and its order
of removal is vacated for the following reason.
       The record shows a full concession, by an attorney at the initial hearing,
of all charges for removability made by the government in its Notice to Appear.
However, both the IJ and BIA granted the removal because, by common sense,
they saw the conduct of Mendez to be a crime for which he was convicted. The




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60293    Document: 00512877053       Page: 2   Date Filed: 12/19/2014



                                   No. 13-60293
government does not contend that the initial concession should affect our
decision.
      The problem is that the record shows no conviction of an aggravated
felony – or of the sexual abuse of a minor. We may know that the conduct of
Mendez would support a conviction of a crime charged, but none of the statutes
require violence or force or sexual abuse of a minor for conviction. Therefore,
it is not shown that any conviction met the categorical compatibility required
to justify Mendez’s deportation.
      Review GRANTED and Order of Removal VACATED.




                                        2